Case 9:19-cv-81160-RS Document 546-1 Entered on FLSD Docket 06/02/2020 Page 1 of 3




                         EXHIBIT 47
    Case 9:19-cv-81160-RS Document 546-1 Entered on FLSD Docket 06/02/2020 Page 2 of 3

       From: "chris@corellium.com" <chris@corellium.com>
          To: "jshirk@apple.com" <jshirk@apple.com>
     Subject: Re: Thanks!
        Date: 2017-09-27 22:16:11 -0400
  Importance: Normal


Jason,

It’s about that time! I need to raise more money for my startup so I’m going to release a few more bugs to
you guys. I do need to change the agreement to make sure the money gets paid directly to the llc. Can you
tell me how I would do that? I also weaponized them this time as per your request! Hope this helps with a
better payout amount. Hope all is well. Thanks.

P.S
If you’re interested in a demo of the latest virtualization stuff let me know would love to show you the
iPhone virtualized running iOS 11 🙏

Regards,

Chris Wade

On Aug 30, 2017, at 2:39 PM, Chris Wade </O=EXCHANGELABS/OU=EXCHANGE
ADMINISTRATIVE GROUP /CN=RECIPIENTS/CN=8A02A226D63C422082F9DB3B18BB194C-
MAILBOX1> wrote:


Actually we running iOS11 :) yes We support two modes for sep. API level emulation and full
virtualization of the core. Everything important works (still some gpu glitches) but system boots from nand
and all processes come up etc. One of the things I will be showing tomorrow is the full restore working. We
generate our own ap tickets and update devicetree to match the hash so it cleanly restores and builds a
golden nand image. Lots of fun stuff :)


 On Aug 31, 2017, at 2:12 AM, Jason Shirk <jshirk@apple.com> wrote:



 Wow! You got iOS 10.3 running virtually? Have you visualized the SEP and Secure Enclave?



 Jason



  On Aug 30, 2017, at 10:18 AM, Chris Wade <cmw@cmw.me> wrote:



  Great! Just wait till my talk and demo of latest iPhone virtualized :)




                                                                                                   Correllium-001436
 Case 9:19-cv-81160-RS Document 546-1 Entered on FLSD Docket 06/02/2020 Page 3 of 3
On Aug 30, 2017, at 11:59 PM, Jason Shirk <jshirk@apple.com> wrote:



Glad to help out! How’s the conference?



Jason

Sent from my iPhone



On Aug 30, 2017, at 04:29, Chris Wade <cmw@cmw.me> wrote:



Jason,



Thanks for sponsoring the dinner at TenSec :)



Regards,



Chris Wade




                                                                          Correllium-001437
